677 F.3d 1000 (2012)
Chantell SACKETT; Michael Sackett, Plaintiffs-Appellants,
v.
UNITED STATES ENVIRONMENTAL PROTECTION AGENCY; Lisa P. Jackson, Administrator,[*] Defendants-Appellees.
No. 08-35854.
United States Court of Appeals, Ninth Circuit.
May 3, 2012.
Damien Michael Schiff, M. Reed Hopper, Pacific Legal Foundation, Sacramento, CA, Leslie R. Weatherhead, Witherspoon Kelley Davenport & Toole, PS, Spokane, WA, for Plaintiffs-Appellants.
Nicholas John Woychick, Esquire, Assistant U.S., Thomas E. Moss, Esquire, Office of the U.S., Attorney, Boise, ID, Jennifer Scheller Neumann, U.S. Department of Justice, Environment & Natural Resources Division, Jason Walta, National Education Association Office of General Counsel, Washington, DC, for Defendants-Appellees.
*1001 Before: RONALD M. GOULD and RICHARD C. TALLMAN, Circuit Judges.[**]

ORDER
Pursuant to the Opinion of the Supreme Court in Sackett v. Environmental Protection Agency, ___ U.S. ____, 132 S.Ct. 1367, 182 L.Ed.2d 367 (2012), the district court's grant of Defendants' motion to dismiss pursuant to Fed.R.Civ.P. 12(b)(1) is REVERSED, and the matter is REMANDED for proceedings consistent with the Supreme Court's Opinion.
The mandate shall issue forthwith. See Fed. R.App. P. 41(b).
NOTES
[*]  Lisa P. Jackson is substituted for her predecessor, Steven L. Johnson, as Administrator. See Fed. R.App. P. 43(c)(2).
[**]  The late Robert R. Beezer was a member of this panel and is deceased. Judges Gould and Tallman have agreed to remand by a twojudge order.